Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an application filed 1/7/21.
Claims 1-20 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“cohort behavior group “B” 5162” (par. [0076])
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Par. [0076] recites “cohort behavior group “B” 5162”. It is believed this should read ““cohort behavior group “B” 516”.
Par. [0086] recites “the compute automatically sending”. It is believed this should read “the computer automatically sending”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0216234 to Glas et al. (Glas) in view of US 2011/0054841 to Wang (Wang).

Claims 1, 10 and 14: Glas discloses a computer-implemented method [system and product] for load testing a service having a plurality of different states, the computer-implemented method comprising: 
dividing, by a computer, a multitude of simulated users accessing the service concurrently into a plurality of cohorts, all simulated users within a given cohort of the plurality of cohorts share a similar personality type that is representative of how a corresponding group of real-world users interact with the service (par. [0034] “a plurality of … user profiles that can be statistically determined based on records of web logs”); 
performing, by the computer, a load test of the service by applying a set of service requests coming from each respective cohort in the plurality of cohorts to the service (par. [0027] “a plurality of simulators 1 thru N … assign characteristics  based on weightings (e.g. … desired user profiles”);
responsive to a percentage of simulated users of each respective cohort encountering a particular state in the service during the load test, determining, by the computer, perform load testing in accordance with the probabilistic user behavior model (par. [0026] “a distribution of user characteristics as a percentage of total requests”, par. [0011] “user profiles that are statistically determined based on records of web logs”); and 
applying, by the computer, distributed user responses at that particular state in the service to the load test in accordance with the probabilistic user behavior model (par. [0036] simulation of … user … issuing requests”).

Glas does not explicitly disclose:
the personality type is representative of how a corresponding group of real-world users respond to the plurality of different states of the service; and
determining, by the computer, a user response for the percentage of simulated users within each respective cohort at that particular state based on a probabilistic user behavior model corresponding to a personality type of each respective cohort such that user responses at that particular state are distributed in accordance with the probabilistic user behavior model.

Wang teaches:
a personality type representative of how a corresponding group of real-world users respond to the plurality of different states of the service (par. [0030] “creates a state machine for this user based on the test configuration data”); and
determining, by the computer, a user response for the percentage of simulated users within each respective cohort at that particular state based on a probabilistic user behavior model corresponding to a personality type of each respective cohort such that user responses at that particular state are distributed in accordance with the probabilistic user behavior model (par. [0025] “the otherwise random state transition and/or operations may be weighted differently from one another depending on what the tester wants to emphasize”, par. [0034] “computing the next operation selection and/or state change/by obtaining and computing a weight-adjusted random number”).

It would have been obvious at the time of filing to represent real-world users’ responses to different states and simulate a user response based on a probabilistic user behavior model (Glas par. [0034] “a plurality of … user profiles that can be statistically determined based on records of web logs”, Wang par. [0034] “computing the next operation selection and/or state change”). Those of ordinary skill in the art would have been motivated to do so to simulate a real world users’ interaction with the service (Glas par. [0011] “user profiles that are statistically determined based on records of web logs”, par. [0030] “simulate a wide variety of users, Wang par. [0004] “a service is realistically load tested by simulated users”). 

Claims 2, 11 and 15: Glas and Wang teach claims 1, 10 and 14 further comprising: 
generating, by the computer, the set of service requests for each respective cohort in the plurality of cohorts based on the similar personality type of all simulated users within each respective cohort (Glas par. [0026] “a distribution of user characteristics as a percentage of total requests”, par. [0030] “simulate a wide variety of users some percentage of them buying products, while another percentage merely browsing”, Wang par. [0025] “the otherwise random state transition and/or operations may be weighted differently from one another depending on what the tester wants to emphasize”).

Claims 3-8, 12-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0216234 to Glas et al. (Glas) in view of US 2011/0054841 to Wang (Wang) in view of US 2017/004624 to Buege (Buege)

Claims 3, 12 and 16: Glas and Wang teach claims 1 and 10 but do not teach:
selecting, by the computer, a set of endpoints corresponding to the service to include in the load test based on a selected endpoint location profile.

Buege teaches:
selecting, by a computer, a set of endpoints corresponding to a service to include in the load test based on a selected endpoint location profile (par. [0051] “specifying regions and the number of client-requestors to simulate”).

It would have been obvious at the time of filing to select a set of endpoints to include in the load test (Buege par. [0051] “specifying regions”). Those of ordinary skill in the art would have been motivated to do so to allow for testing of “different network segments … subjected to different latencies and communication error rates” (Buege).

Claims 4, 13 and 17: Glas, Wang and Buege teach claims 3, 12 and 16 further comprising: 
determining, by the computer, total population of real-world users to simulate during the load test to form a total population of simulated users for the load test (Glas par. [0031] “a predetermined number of simulated users can run according to various settings of each user profile”); and 
selecting, by the computer, a set of user behavior profiles that represents a userbase of the service for the total population of simulated users (Glas par. [0034] “a plurality of … user profiles that can be statistically determined based on records of web logs”).

Claims 5 and 18: Glas, Wang and Buege teach claims 4 and 17 further comprising: 
calculating, by the computer, behavior distribution of the set of user behavior profiles corresponding to the total population of simulated users randomly (Glas par. [0034] “a plurality of … user profiles that can be statistically determined based on records of web logs”, Wang par. [0025] “the otherwise random state transition and/or operations may be weighted differently from one another); and 
generating, by the computer, a set of simulated user agents, each simulated user agent in the set represents one particular behavior distribution of the set of user behavior profiles (Glas par. [0027] “ plurality of simulators 1 thru N … including weighting designator component”).

Claims 6 and 19: Glas, Wang and Buege teach claims 5 and 18 further comprising: 
generating, by the computer, a list of uniform resource locators corresponding to the plurality of different states of the service that the set of simulated user agents will encounter during the load test (Buege par. [0049] “The load profile 302 can include at least one target URL 304”).

Claims 7 and 20: Glas, Wang and Buege teach claims 6 and 19 further comprising: 
executing, by the computer, the load test of the service using the list of uniform resource locators, the set of simulated user agents, and the set of endpoints (Buege par. [0049] “target URL 304”, par. [0051] “specifying regions”, Glas par. [0034] “a plurality of … user profiles”).

Claim 8: Glas, Wang and Buege teach the computer-implemented method of claim 7 further comprising: 
determining, by the computer, whether the load test ended based on occurrence of at least one of a plurality of predefined conditions, wherein the plurality of predefined conditions includes successful execution of each uniform resource locator in the list of uniform resource locators (par. [0049] “The load profile 302 can include at least one target URL 304 … Once the load profile 302 has completed its execution”), a predetermined number of service requests end in a failure state, service request response time is greater than a predetermined amount of time for more than a predetermined time interval, and the service stops responding; 
responsive to the computer determining that the load test has ended based on the occurrence of at least one of the plurality of predefined conditions, collecting, by the computer, results of the load test of the service (Buege par. [0049] “Run performance snapshot”); 
analyzing, by the computer, the results of the load test of the service to identify any problems associated with the service (Buege par. [0049] “the results 308 are available for … analysis”); and 
generating, by the computer, a load test report identifying any problems associated with the service based on the analyzing (e.g. Buege par. [0049] “the results 308 are available for … display”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0216234 to Glas et al. (Glas) in view of US 2011/0054841 to Wang (Wang) in view of US 2017/004624 to Buege (Buege) in view of US 2018/0300221 to Barbee et al. (Barbee).

Claim 9: Glas, Wang and Buege teach the computer-implemented method of claim 8 but do not explicitly teach: 
performing, by the computer, a set of action steps corresponding to the load test report automatically.

Barbee teaches:
performing, by a computer, a set of action steps corresponding to a test report automatically (par. [0062] “automatically reconfiguring one or more enterprise computing systems (e.g., allocating more server memory … )”).
 
It would have been obvious at the time of filing to automatically perform a set of action steps corresponding to the test report (Barbee par. [0062] “automatically reconfiguring one or more enterprise computing systems”). Those of ordinary skill in the art would have been motivated to do so to address any issues revealed by the load testing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199